Citation Nr: 0305564	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  94-44 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic serous otitis, claimed as ear infections.

3.  Entitlement to an initial evaluation in excess of 10 
percent for flexible joint syndrome of the right elbow.

4.  Entitlement to an initial evaluation in excess of 10 
percent for flexible joint syndrome of the left elbow.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a seizure disorder.

6.  Entitlement to service connection for a digestive 
disorder, to include vomiting and weight gain, to include as 
due to an undiagnosed illness. 

(The issue involving entitlement to service connection for a 
digestive disorder, to include as due to an undiagnosed 
illness, as well as the issue involving an initial evaluation 
in excess of 10 percent for a seizure disorder will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1994, which included service in the Southwest Asia 
theater of operations during the Persian Gulf War.  His 
claims initially came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Louisville, 
Kentucky and Wichita, Kansas.  In September 1999, the Board 
remanded the case to the RO for additional development.  The 
case is once again before the Board for review. 

The Board is undertaking additional development concerning 
the issue of entitlement to service connection for a 
digestive disorder, to include as due to an undiagnosed 
illness, as well as the issue involving an initial evaluation 
in excess of 10 percent for a seizure disorder, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  Upon its 
completion, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response, 
the Board will prepare a separate decision addressing these 
issues. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims addressed in this decision, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claims. 

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The veteran's psychiatric disorder has been diagnosed as 
dysthymia, and no medical evidence indicates that this 
disorder is related to service.  

4.  The veteran's chronic serous otitis is manifested by 
tinnitus; however, no active ear disease was identified at 
any time since the initial grant of service connection, as 
there was no evidence of any suppuration, effusion or aural 
polyps present. 

5.  Audiometric testing revealed average puretone decibel 
hearing loss ranging from 5 to 10 decibels for the right ear 
and 5 to 15 decibels for the left, at the 1000, 2000, 3000, 
and 4000 Hertz (Hz) levels, with a speech recognition score 
of 96 percent for each ear.

6.  The veteran's disabilities due to flexible joint syndrome 
of the elbows are manifested by subjective complaints of pain 
and more movement than normal with no other significant 
findings shown on examination.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 U.S.C. § 1117 (as amended by Veterans Education and 
Benefits Expansion Act (VEBA) of 2001, Pub. L. No. 107-103, 
115 Stat. 976 (2001); 38 C.F.R. §§ 3.102, 3.303, 3.126(a), 
3.156(a), 3.159, 3.317 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for flexible joint syndrome of the right elbow have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5020, 5003, 5206, 5207 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for flexible joint syndrome of the left elbow have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5020, 5003, 5206, 5207 (2002).

4.  The criteria for an evaluation in excess of 10 percent 
for chronic serous otitis, claimed as ear infections have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.85- 4.87a, Diagnostic 
Code 6200, 6201, 6203 (1999 & 2002), as amended by 64 Fed. 
Reg. 25202-25210 (May 11, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a psychiatric 
disorder, as well as increased evaluations for his service-
connected flexible joint syndrome of the elbows and for his 
service-connected chronic serous otitis.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant factual 
background, and an analysis of the issues on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
Pursuant to the Board's September 1999 remand, the veteran's 
service-connected disabilities involving his elbows and ears 
were examined by VA.  The orthopedic examination included 
range-of-motion testing, X-ray examination, and a review of 
the claims file.  The ear examination included an 
audiological evaluation and all relevant testing.  In 
addition, there does not appear to be any outstanding medical 
records that are relevant to this appeal.  The veteran also 
testified at three personal hearings.  Finally, following the 
September 1999 remand, the veteran was asked to provide any 
additional evidence he may have in support of his claims.  
However, no additional evidence has been submitted by the 
veteran or his representative. 

The Board further observes that the discussions in the rating 
decisions of March 1994, August 1995, January 1997, and June 
1998; the statements of the case issued in January 1995, 
August 1997, and June 1998; the supplemental statement of the 
case issued in October 1997, December 1997, September 1998, 
and August 2002; as well as various letters by the RO have 
informed the veteran of the information and evidence 
necessary to substantiate his claims.  In letters dated 
September 2001 and August 2002, the RO notified the veteran 
of the evidence, if any, he was expected to obtain and which 
evidence, if any, VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The RO also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The RO then informed the veteran that he could contact that 
office by telephone if he had any questions or needed 
assistance with his claims.  

The Board thus concludes that the veteran has been notified 
of the evidence and information necessary to substantiate his 
claims and has been notified of VA's efforts to assist him.  
See Quartuccio, supra.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  
Therefore, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Disposition of the veteran's claims at the 
present time is appropriate.


II.  Service Connection for a Psychiatric Disorder

The veteran filed a claim indicating that he had post-
traumatic stress disorder (PTSD), depression and anxiety as a 
result of his service in the Southwest Asia theater of 
operations.  In a January 1997 rating decision, the RO denied 
the veteran's claims for service connection for PTSD and for 
dysthymia.  In August 1997, the veteran filed a notice of 
disagreement with respect to the denial of service connection 
for dysthymia, but agreed with the RO's decision denying 
service connection for PTSD.  Thus, the issue of entitlement 
to service connection for PTSD is not currently before the 
Board.  See 38 C.F.R. § 20.201 (2002). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In some circumstances, service connection for a chronic 
disability due to undiagnosed illness arising from service in 
the Southwest Asia theater of operations during the Persian 
Gulf War may be compensated under 38 U.S.C.A. § 1117 (as 
amended by VEBA of 2001) and 38 C.F.R. § 3.317 (except as 
inconsistent with VEBA of 2001).  Under those provisions, 
service connection may be established for disability of a 
Persian Gulf War veteran who exhibits objective indications 
of a chronic disability resulting from an undiagnosed illness 
or illnesses, provided that such disability (1) became 
manifest during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to a known clinical 
diagnosis.  To fulfill the requirement of chronicity, the 
illness must have persisted for six months or more.  
Disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  

In this case, the veteran's psychiatric disorder has been 
attributed to a known diagnosis of dysthymia.  In this 
regard, a November 1995 mental health assessment report 
includes an Axis I diagnosis of dysthymia.  As such, the 
provisions of 38 C.F.R. § 3.317, which apply only in cases of 
an undiagnosed illness, are not for application, and the 
veteran's claim for service connection will be considered on 
a direct causation basis only.  See, e.g., Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, the evidence also fails to show that the veteran's 
psychiatric disorder is related to service.  None of the 
veteran's service medical records makes any reference to 
psychiatric complaints.  Also, there is no medical opinion 
relating the veteran's current psychiatric disorder to 
service.  During a VA general medical examination, the 
veteran expressed concern that he was unable to control his 
anger at home with his wife and children.  Nevertheless, no 
psychiatric disorder was identified.  At a VA psychiatric 
examination in September 1996, the only diagnosis provided 
was personality disorder, not otherwise specified.  The Board 
notes, however, that personality disorders are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  Finally, VA outpatient treatment records 
dated from 1995 to 1997 includes an Axis I diagnosis of 
dysthymia.  However, there is no medical opinion concerning 
the etiology or date of onset of this condition.  

The evidence thus shows that a psychiatric disorder was shown 
until after the veteran's separation from active duty, and 
that none of the postservice medical evidence contains a 
medical opinion relating this condition to service.  In fact, 
the only evidence relating the veteran's psychiatric disorder 
to service is the veteran's own lay statements in support of 
his claim.  The Court has held, however, that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a psychiatric 
disorder, his statements standing alone cannot serve as a 
sufficient predicate upon which to grant the veteran's claim.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In denying the veteran's claim, the Board finds that it is 
not required to provide a medical examination or obtain a 
medical opinion to determine the etiology or date of onset of 
the veteran's psychiatric disorder.   VA regulation provides 
that, in a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. § 3.309, 
3.313, 3.316, and 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service connected disability.  Id.  

In this case, although medical evidence establishes that the 
veteran's suffers from a current disability (dysthymia), no 
medical evidence establishes that he suffered from this 
condition in service, nor is dysthymia listed in 38 C.F.R. § 
3.309, 3.313, 3.316, and 3.317.  Under these circumstances, a 
medical opinion to determine the etiology or date of onset of 
the veteran's dysthymia is not necessary to decide the claim.  
38 C.F.R. § 3.159.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder.  Accordingly, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Hence, the appeal is denied.



III.  Propriety of Initial Evaluation 
Assigned for   
     Chronic Serous Otitis, Claimed as 
Ear Infections

In March 1995, the veteran filed a claim for service 
connection for reoccurring ear infections.  That claim was 
eventually granted by the RO in a rating decision of January 
1997.  The RO assigned a 10 percent evaluation, effective 
January 3, 1994, for the veteran's chronic serous otitis.  
The veteran appealed that decision and requested a higher 
evaluation.  

Since the veteran's claim arises from his disagreement with 
the initial evaluation assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The RO evaluated the veteran's chronic serous otitis under 
Diagnostic Code (DC) 6200, for chronic supportive otitis 
media, mastoiditis or cholesteatoma.   The Board notes, 
however, that on June 10, 1999, substantive changes were made 
to the schedular criteria for evaluating diseases of the ear.  
See 64 Fed. Reg. 25,202-25,210 (May 11, 1999).  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  However, VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Under the former criteria, a 10 percent evaluation is 
warranted for chronic suppurative otitis media during the 
continuance of the suppurative process.  38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1999).  In addition, chronic catarrhal 
otitis media and otitis interna are rated based on hearing 
loss.  38 C.F.R. § 4.87a, DCs 6201, 6203 (1999).

Under the revised criteria, a 10 percent evaluation is 
warranted for chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination) during suppuration, or 
with aural polyps.  This code also instructs that hearing 
impairment, and complications such as labrynthitis, tinnitus, 
facial nerve paralysis, or bone loss of skull, is to be 
evaluated separately.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(2002).  A 10 percent evaluation is also warranted for 
chronic otitis externa with swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment; chronic nonsuppurative otitis media with effusions 
(serous otitis media) is rated based on loss of hearing.  38 
C.F.R. § 4.87, DCs 6201, 6210 (2002).

The rating criteria for tinnitus, as in effect prior to June 
10, 1999, provide for a maximum 10 percent rating when 
tinnitus is persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, DC 6260 
(in effect prior to June 10, 1999).  Under the new rating 
criteria, a maximum 10 percent rating is provided for 
recurrent tinnitus.  The Note that follows provides that a 
separate evaluation for tinnitus may be combined with an 
evaluation under DCs 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  38 C.F.R. § 4.87, DC 6260 (in 
effect from June 10, 2001).

The standards for rating hearing loss are set forth at 
38 C.F.R. §§ 4.85-4.87.  When evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Audiological examinations are conducted using the 
controlled speech discrimination tests together with the 
results of the puretone audiometry test.  The horizontal 
lines in Table VI (in 38 C.F.R. § 4.87) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The vertical columns 
in Table VI represent nine categories of decibel loss based 
on the puretone audiometry test.  The numerical designation 
of impaired efficiency (levels I through XI) is determined 
for each ear by intersecting the horizontal row appropriate 
for the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.  The percentage 
evaluation is found from Table VII (in 38 C.F.R. § 4.87) by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear having the better hearing and the 
vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  See 38 C.F.R. 
§§ 4.85(b), 4.87.

The Board notes that on May 11, 1999, the criteria for 
evaluating defective hearing were revised.  See Karnas, 
supra.  In this case, the amendment at issue altered 
regulations applicable to claimants with patterns of hearing 
other than that demonstrated by the veteran; it did not 
substantively change the regulations applicable to the 
veteran's claim. See 64 Fed. Reg. 90, 25202-25210 (1999).  
Accordingly, only one version of the regulations is 
applicable.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for the 
veteran's service-connected chronic serous otitis.  The 
evidence shows that the veteran's only impairment due this 
his service-connected serous otitis involves tinnitus, for 
which an evaluation in excess of 10 percent is not warranted 
under either the former or the newly revised criteria.   38 
C.F.R. § 4.87, DC 6260.  

A separate 10 percent evaluation is not warranted because 
there is no evidence that either ear has been manifested by 
suppuration since the initial grant of service connection.  
Suppuration is defined as the "formation of pus; the act of 
becoming converted into and discharging pus.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994) at 1610.  For 
example, at a VA general medical examination in May 1995, the 
veteran gave a history of ear infections approximately twice 
a month.  However, an examination of the ears was negative. A 
July 1997 VA outpatient treatment report noted the veteran's 
complaints of right ear pain, with no evidence of any 
drainage from either ear.  When examined by VA in May 2000, 
the examiner noted that there was no evidence of any 
suppuration, effusion or aural polyps present.  As such, the 
examiner stated that no active ear disease was present.  The 
diagnosis, therefore, was "past history of serous otitis 
media." In light of these findings, there is simply no basis 
for a separate 10 percent evaluation under either the former 
or the revised criteria under DCs 6200, 6201, 6203. 

The Board also finds that a separate evaluation is not 
warranted on the basis of hearing loss.  The veteran was 
afforded a VA audiological evaluation in May 2000.  At that 
time, audiometric testing in the right ear revealed puretone 
thresholds at 1000, 2000, 3000 and 4000 Hz of 10, 10, 5, and 
10 decibels, respectively, for an average of 9 decibels.  
Testing in the left ear at those same levels showed 5, 5, 5, 
and 15 decibels, for an average of 8 decibels.  Speech 
discrimination was 96 percent bilaterally.

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to these results shows that the veteran's hearing loss 
warrants a noncompensable evaluation.  The above findings 
yield a numerical designation of no greater than I for each 
ear (between 0 and 41 percent average puretone decibel 
hearing loss, with at least 92 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII produces a disability percentage 
evaluation of zero percent.  The Board thus finds that a 
separate 10 percent evaluation is not warranted for the 
veteran's service-connected chronic serous otitis on the 
basis of hearing loss.  

Despite statements by the veteran, including testimony 
presented at a November 1997 hearing, as a layperson without 
medical expertise or training, his statements are of limited 
probative value.  See Espiritu, supra.  No medical evidence 
show that the veteran's suffers from active ear disease.  
Moreover, his contentions are insufficient to establish 
entitlement to a separate compensable evaluation for 
defective hearing because ". . . disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann, 3 
Vet. App. at 349.  Here, the mechanical application clearly 
establishes a noncompensable evaluation for the veteran's 
service-connected serous otitis based on the hearing loss 
criteria. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for his service-connected 
chronic serous otitis.  Accordingly, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  Dela Cruz, 
supra.  Hence, the appeal is denied.


IV.  Propriety of Initial Evaluations 
Assigned for Flexible Joint Syndrome 
of the Elbows

The veteran's service medical records show that he was 
diagnosed with multiple joint hyperflexibility of multiple 
joints.   Medical evidence after service shows that this 
condition began affecting the veteran's elbows.  As a result, 
a June 1998 rating decision granted service connection for 
multiple joint flexible syndrome of the elbows.  The RO 
assigned a noncompensable evaluation, effective November 
1997.  The veteran appealed that decision.  

In August 2002, the RO assigned separate 10 percent ratings 
for each elbow, effective retroactive to January 3, 1994.  
Therefore, the issues to be determined involves entitlement 
to initial evaluations in excess of 10 percent for the 
veteran's flexible joint syndrome for the right and left 
elbows.  See Fenderson, supra; see also AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The Board notes that there is no specific diagnostic code to 
evaluate flexible joint syndrome.  Where the particular 
disability for which the veteran has been service connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27 (2002); see also 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992). 

The RO evaluated the veteran's elbow disabilities by analogy 
to synovitis under DC 5020.  Synovitis is to be rated on 
limitation of motion of the affected part, as arthritis, 
degenerative.  38 C.F.R. § 4.71a, DC 5020.  Pursuant to DC 
5003, arthritis established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, DC 5003.

The normal range of motion of the elbow is from zero degrees 
of extension to 145 degrees of flexion.  Full forearm 
pronation is from zero to 80 degrees, and full forearm 
supination is from zero to 85 degrees.  See 38 C.F.R. § 4.71, 
Plate I.   The record shows that the veteran is right handed.

Limitation of flexion of either forearm to 100 degrees 
warrants a 10 percent evaluation; with higher evaluations 
assigned with greater loss of flexion.  38 C.F.R. § 4.71a, DC 
5206.  Limitation of extension of either forearm to 45 or 60 
degrees warrants a 10 percent evaluation, again, with higher 
evaluations assigned for greater loss of extension.  38 
C.F.R. § 4.71a, DC 5207.

In this case, no compensable limitation of motion of either 
arm has been shown.  For example, range-of-motion testing 
during a VA orthopedic examination in May 2000 showed flexion 
of 140 degrees for the right elbow and 135 degrees for the 
left, while both elbows were able to hyperextend to 10 
degrees.  Thus, a compensable evaluation in not warranted for 
either elbow disability under DC 5206 or DC 5207.  

To the extent that the veteran's elbows exhibit greater 
extension than normal, the Board has considered whether a 
higher evaluation based on this symptomatology would be in 
order.  In this regard, the Board notes that X-rays of the 
elbow joints have been within normal limits, and other than 
some hyperextension of those joints, examination of the 
elbows have been essentially within normal limits.  
Nevertheless, the RO apparently assigned separate 10 percent 
evaluations for each elbow based on the veteran's complaints 
of pain.  The Board notes that VA is required to consider 
whether an increased rating could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  Functional loss may be due to 
"pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant" and that a joint "which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  To determine the factors 
causing disability of the joints, inquiry must be directed 
toward, inter alia, "[p]ain on movement."  38 C.F.R. § 
4.45(f).  Thus, pain on use is as important in rating an 
orthopedic disability as is limitation of motion, because 
"functional loss caused by either factor should be 
compensated at the same rate.  Hence, under the regulations, 
any functional loss due to pain is to be rated at the same 
level as the functional loss where flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The 
Board notes further that in rating disability of the joints, 
consideration must be given to more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  38 C.F.R. § 4.45.  

In this case, however, it appears that the currently assigned 
10 percent evaluations for each elbow fully contemplates any 
functional loss due to the veteran's complaints of pain or on 
the basis of more movement of the elbow joints than normal.  
In this regard, both elbows demonstrated full motion when 
examined in May 2000.  At that time, the examiner also 
reported that there was no evidence of any pain on motion and 
no evidence of any edema, effusion, instability, or 
tenderness.  It is therefore evident that any functional loss 
involving either elbow due to pain and/or the other factors 
outlined above has already been fully contemplated in the 
currently assigned 10 percent evaluations.  

The Board has considered other diagnostic criteria in this 
case.  However, there is no evidence of a ankylosis (DC 
5205); impairment of a flail joint consisting of joint 
fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of the head of the radius 
(DC 5209); nonunion of radius and ulna with flail false joint 
(DC 5210); impairment of the ulna or radius (DCs 5211 and 
5212); or limitation of pronation (DC 5213).  See 38 C.F.R. 
§§ 4.71a, DCs 5205 to 5213 (2002).   The Board notes that no 
significant findings were shown when examined in May 2000, 
and X-rays of the elbows have been reported to be normal. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
each elbow disability.  As such, the doctrine of reasonable 
doubt need not be considered.  See Dela Cruz, supra.  
Therefore, the appeal is denied.


V.  Consideration of Extraschedular Evaluations

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (2002).  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.   

There is no objective evidence in this case to indicate that 
any of the veteran's service-connected disabilities at issue 
have markedly interfered with his earning capacity or 
employment status, or have necessitated frequent periods of 
hospitalization.  A March 1998 VA examination report noted 
that the veteran had been employed for eight months as a 
hotel assistant manager immediately following his separation 
from service, and that he was currently employed as a 
logistic instructor at a local community college for the 
prior two years.  At no time has the veteran alleged that any 
of the disabilities at issue caused significant absenteeism 
for his job which would equate to marked interference with 
employment under 38 C.F.R. § 3.321(b)(1).  Under these 
circumstances, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 Vet. 
App. 218, 227 (1995).




ORDER

Service connection for a psychiatric disorder, to include as 
due to an undiagnosed illness, is denied.

An initial evaluation in excess of 10 percent for chronic 
serous otitis, claimed as ear infections, is denied.

An initial evaluation in excess of 10 percent for flexible 
joint syndrome of the right elbow is denied.

An initial evaluation in excess of 10 percent for flexible 
joint syndrome of the left elbow is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

